NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

FAREED SEPEHRY-FARD,                            No. 18-16904

                Appellant,                      D.C. No. 5:17-cv-06577-BLF

 v.
                                                MEMORANDUM*
U.S. TRUSTEE; et al.,

                Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Debtor Fareed Sepehry-Fard appeals pro se from the district court’s

judgment affirming the bankruptcy court’s order discharging the chapter 13 trustee

and closing the bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo a district court’s decision on appeal from a bankruptcy court,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and apply the same standard of review the district court applied to the bankruptcy

court’s decision. Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.),

912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court properly discharged the chapter 13 trustee and closed

Sepehry-Fard’s case after the trustee filed a final report and account certifying that

the bankruptcy estate had been fully administered. See 11 U.S.C. § 350(a) (“After

an estate is fully administered and the court has discharged the trustee, the court

shall close the case.”); Fed. R. Bankr. P. 5009 (chapter 13 trustee’s final report and

account creates a presumption that the estate has been fully administered if no

objection has been filed); Kir Temecula v. LPM Corp. (In re LPM Corp.), 300 F.3d

1134, 1136 (9th Cir. 2002) (standard of review).

      We reject as without merit Sepehry-Fard’s contentions that the bankruptcy

court lacked jurisdiction or violated his constitutional rights, or that the chapter 13

trustee violated any fiduciary duties.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests, including all requests set forth in the

opening and reply briefs, are denied.

      AFFIRMED.


                                           2                                      18-16904